Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20          PageID.3568     Page 1 of 14




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.                                                     Case No. 16-20437

 JACKLYN PRICE,

      Defendant.
 __________________________________/

  OPINION AND ORDER DENYING DEFENDANT’S AMENDED MOTION TO VACATE
   SENTENCE, DENYING DEFENDANT’S MOTION TO APPOINT COUNSEL, AND
               DENYING A CERTIFICATE OF APPEALABILITY

       Defendant Jacklyn Price moves to vacate her sentence under 28 U.S.C. § 2255,

 (ECF No. 252), and moves to appoint counsel. (ECF No. 286.) She argues her

 attorney’s performance constituted ineffective assistance of counsel. The matter has

 been thoroughly briefed. (ECF Nos. 267, 269, 278, 293.) The court has reviewed the

 record and does not find a hearing to be necessary. E.D. Mich. L.R. 7.1(f)(2). For the

 reasons described below, Defendant’s motions will be denied.

                                   I. BACKGROUND

       Defendant was charged with health care fraud conspiracy, 18 U.S.C. § 1349,

 conspiracy, 18 U.S.C. § 371, and health care fraud, 18 U.S.C. § 1347, for her alleged

 participation in a scheme to defraud Medicare. (ECF No. 1, PageID.33, 37, 40.)

 Defendant was initially provided court-appointed counsel. (ECF No. 28.)

       Ten months later, on April 18, 2017, Defendant entered a plea of guilty through a

 Rule 11 Plea Agreement. (ECF Nos. 50, 151.) Defendant admitted to conspiring with
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20          PageID.3569     Page 2 of 14




 her co-defendants to create false Medicare claims, and pleaded guilty to violations of 18

 U.S.C. § 1349 for conspiracy to commit health care fraud and 18 U.S.C. § 1347 for

 health care fraud. (Id., PageID.241, 244.)

       After the plea hearing, but before sentencing, Defendant’s counsel filed a motion

 to withdraw. (ECF No. 192.) The court granted the motion and a second attorney was

 appointed. (ECF Nos. 201, 210.) Defendant’s second attorney filed a sentencing

 memorandum and appeared on behalf of Defendant at her sentencing hearing. (ECF

 No. 239; ECF No. 260, PageID.2746.)

       At sentencing on November 14, 2018, the court imposed eighty months

 imprisonment for both Defendant’s offenses. (ECF No. 241, PageID.2347.) The

 sentences ran consecutively, totaling 160 months. (Id.) Defendant was also ordered to

 pay $6,350,332 in restitution. (Id., PageID.2351.)

       Defendant did not appeal her sentence or her underlying conviction. (ECF No.

 252, PageID.2691.) However, on March 18, 2019, she filed a motion to vacate her

 sentence under 28 U.S.C. § 2255. (ECF No. 252.) Defendant claims she was denied

 effective assistance of counsel and lists ten separate grounds. (Id., PageID.2703-2711.)

 The government responded, and she filed two replies which added new arguments.

 (ECF Nos. 269, 278.) The court construed the replies jointly as an Amended Motion to

 Vacate and provided the government a chance to respond. (ECF No. 287.) The

 government has filed an amended response. 1 (ECF No. 293.)




 1      Since that time, Defendant has submitted two letters to the court. (ECF Nos. 318,
 322.) The letters do not offer additional substantive arguments and the court will
 disregard them. Defendant is instructed to avoid sending letters to the court. Litigants
 may address the court only in motions or briefs.
                                              2
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20              PageID.3570         Page 3 of 14




                                       II. STANDARD

        Title 28 U.S.C. § 2255 allows federal prisoners to challenge their sentence. The

 prisoner must show that his or her “sentence was imposed in violation of the

 Constitution or laws of the United States, or that the court was without jurisdiction to

 impose such sentence, or that the sentence was in excess of the maximum authorized

 by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). The Sixth

 Circuit has clarified that § 2255 provides three bases for relief: “(1) an error of

 constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

 error of fact or law that was so fundamental as to render the entire proceeding invalid.”

 Moss v. United States, 323 F.3d 445, 454 (6th Cir. 2003) (quoting Weinberger v. United

 States, 268 F.3d 346, 351 (6th Cir. 2001)).

        Ineffective assistance of counsel, guaranteed under the Sixth Amendment’s right

 to counsel, is a valid basis for suit under § 2255. Massaro v. United States, 538 U.S.

 500, 504 (2003). Such a claim falls into the first § 2255 category, errors of constitutional

 magnitude. United States v. Doyle, 631 F.3d 815, 817 (6th Cir. 2011) (citing Pough, 442

 F.3d at 964; Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). In order to

 prevail on a claim for ineffective assistance of counsel, the prisoner-defendant “must

 show that counsel’s performance was deficient” and “that the deficient performance

 prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984).

        For counsel to be “deficient,” representation must “[fall] below an objective

 standard of reasonableness.” Id. at 688. “[T]rial counsel’s tactical decisions are

 particularly difficult to attack.” O’Hara v. Wigginton, 24 F.3d 823, 828 (6th Cir. 1994).

 “Judicial scrutiny of counsel’s performance must be highly deferential, and a court must



                                               3
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20             PageID.3571      Page 4 of 14




 indulge a strong presumption that counsel’s conduct falls within the wide range of

 reasonable professional assistance. Strategic choices made after thorough investigation

 of law and facts relevant to plausible options are virtually unchallengeable.” Knowles v.

 Mirzayance, 556 U.S. 111, 124 (2009) (quoting Strickland, 466 U.S. at 689-90).

        To show that an attorney’s performance “prejudiced the defense,” “the defendant

 must show that there is a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different. A reasonable probability

 is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S.

 at 694; Hall v. Vasbinder, 563 F.3d 222, 237 (6th Cir. 2009).

        It is the prisoner’s burden to prove his or her claim by a preponderance of the

 evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006) (citing McQueen v.

 United States, 58 F. App’x 73, 76 (6th Cir. 2003)). The prisoner must come forward with

 verifiable allegations of fact sufficient to support an entitlement to relief. Green v. Wingo,

 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285 F.2d 733, 735 (6th Cir.

 1961); Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959). Mere legal conclusions

 are inadequate. O’Malley, 285 F.2d at 735; Loum, 262 F.2d at 867. A prisoner is not

 entitled to relief when “allegations cannot be accepted as true because they are

 contradicted by the record, inherently incredible, or conclusions rather than statements

 of fact.” Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007) (quoting

 Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)).

        The standard for holding an evidentiary hearing is similar. “Where there is a

 factual dispute, the habeas court must hold an evidentiary hearing to determine the truth

 of the petitioner’s claims.” Martin v. United States, 889 F.3d 827, 832 (6th Cir. 2018)



                                               4
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20             PageID.3572     Page 5 of 14




 (quoting Turner v. United States, 183 F.3d 474, 477 (6th Cir. 1999)). Further, “[w]hen a

 defendant presents an affidavit containing a factual narrative of the events that is

 neither contradicted by the record nor inherently incredible and the government offers

 nothing more than contrary representations to contradict it, the defendant is entitled to

 an evidentiary hearing.” Id. (quoting Huff v. United States, 734 F.3d 600, 607 (6th Cir.

 2013)).

                                       III. DISCUSSION

        Defendant raised ten separate grounds for relief in her original motion and added

 more claims in her replies. All of Defendant’s claims are brought against her first

 attorney. (ECF No. 269, PageID.3015.) They are largely repetitive and can be

 consolidated into four major categories of allegations: (1) her attorney did not disclose

 the defense strategy to Defendant; (2) the attorney failed to investigate and challenge

 the loss amount attributed to Defendant’s fraud; (3) the attorney did not review and

 challenge Defendant’s Presentence Report (“PSR”); and (4) the attorney improperly

 negotiated Defendant’s plea agreement. Each category will be addressed in turn. The

 court will then discuss Defendant’s requests for appointment of counsel and the

 issuance of a certificate of appealability.

                                 A. Disclosure of Strategy

        Defendant first asserts that her attorney “failed to disclose her strategy for

 representing [Defendant]” and that this failure “resulted in a longer sentence.” (ECF No.

 252, PageID.2703.) Specifically, Defendant points to the attorney’s alleged inability to

 inform Defendant of the strategy for rebutting the loss amount attributed to Defendant’s

 fraud scheme. (Id.)



                                               5
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20              PageID.3573     Page 6 of 14




        The only basis for the court to judge this claim is Defendant’s own assertion in

 her brief. She provides no specific factual allegations “upon which to test the validity of

 [her] conclusions.” Green, 454 F.2d at 53. Defendant does not detail a timeline of failed

 communication or note a third party who can testify in her support. Instead, she states

 that her attorney “never []disclosed to petitioner what [the] strategy was.” (ECF No. 252,

 PageID.2703.) Defendant is on record at her plea hearing asserting quite the opposite.

 The court asked if she understood that her attorney was expected to have discussed

 the case with her and had a responsibility to “provide[] [the attorney’s] best knowledge,

 “answer[] [Defendant’s] questions[,] and tell [her] what [the attorney] thinks is likely the

 best outcome.” (ECF No. 151, PageID.810-11.) Defendant indicated that she

 understood those expectations and that her attorney had met them. (Id., PageID.811,

 832.) When the court asked her directly whether she was “satisfied with [her] attorney,

 [the attorney’s] explanation, [the attorney’s] willingness to answer questions, and [the

 attorney’s] ability to prepare [Defendant] for this decision [to take a plea],” Defendant

 answered “very.” (Id., PageID.837.) The allegations in Defendant’s § 2255 motion are

 directly contradicted by the record. Valentine, 488 F.3d at 333.

        Even if Defendant were to demonstrate that her attorney did not communicate

 the defense strategy, there is no legal basis for finding that the attorney’s actions

 amounted to ineffective assistance of counsel. It is true that counsel has “duties to

 consult with the defendant on important decisions and to keep the defendant informed

 of important developments in the course of prosecution.” Strickland, 466 U.S. at 688;

 Miller v. Straub, 299 F.3d 570, 579-81 (6th Cir. 2002). However, Defendant does not

 assert that her attorney failed to keep her abreast of developments in the case or inform



                                               6
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20            PageID.3574     Page 7 of 14




 her of any major decision Defendant needed to make, such as whether to accept a plea.

 Cf. Young v. Westbrooks, 702 F. App’x 255, 264 (6th Cir. 2017) (noting that an

 attorney’s alleged failure to communicate with his client in any way could constitute

 ineffective counsel); Howard v. United States, 743 F.3d 459, 468 (6th Cir. 2014)

 (citation omitted) (“Counsel has an ethical obligation to keep the client reasonably

 informed about the status of a matter and promptly to comply with reasonable requests

 for information. An attorney cannot . . . ignore a defendant completely”). Defendant

 lacks a substantiated legal argument that her attorney violated a duty to disclose legal

 strategy to the point of being defective. Strickland, 466 U.S. at 687.

        Most significantly, there is no indication that if her attorney provided Defendant

 with a detailed description of the defense strategy the proceedings’ outcome would

 have been different. Strickland, 466 U.S. at 694. Defendant appears to indicate, in

 conclusory fashion, that greater discussion would have resulted in her attorney following

 Defendant’s suggested strategies. However, Defendant does not detail these alleged

 other strategies. She does not put forward any factual basis to support the claim that

 she would have suggested new strategies to her attorney, that the attorney would have

 followed the strategies, or that the strategies would have made any impact on her

 decision to plead guilty or her sentence. Defendant, when under oath at the plea

 hearing, provided strong and positive statements regarding her attorney’s performance;

 she was able to rely on a different attorney for two months prior to sentencing.

 Defendant has not alleged sufficient facts to prove prejudice. Valentine, 488 F.3d at

 333; Strickland, 466 U.S. at 694.




                                              7
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20            PageID.3575     Page 8 of 14




                    B. Investigation and Challenge of Loss Amount

        Defendant’s motion includes numerous claims that her attorney failed to

 investigate the amount of loss attributed to Defendant’s fraudulent conduct. (ECF No.

 252, PageID.2703-08.) Defendant contends that her attorney should have (1) requested

 an evidentiary hearing, (2) investigated and introduced the articles of incorporation for a

 corporation associated with Defendant’s fraud, (3) interviewed witnesses, and (4)

 generally investigated unspecified “evidence.” Central to all of the arguments is the

 claim that Defendant’s sentencing was based on an inflated amount of Medicare fraud.

 Her plea agreement and PSR held Defendant responsible for $8,888,721. (ECF No. 50,

 PageID.244.) Defendant claims that she is responsible for only a portion of that amount.

        Defendant’s allegations are not credible and are contradicted by the record.

 Valentine, 488 F.3d at 333. She now claims that the amount of loss is incorrect, but the

 record evidence shows Defendant’s acceptance of the $8,888,721 amount. First,

 Defendant signed a plea agreement that included that amount. (ECF No. 50,

 PageID.244, 256.) The agreement also included a restitution amount of $6,350,332.

 (Id., PageID.247.) By signing, Defendant acknowledged that she understood and

 agreed to the agreement’s terms. (Id., PageID.256.)

        Second, at her plea hearing, Defendant affirmed her acceptance of the

 agreement. The court directly asked Defendant if she “want[s] to live by the terms of this

 agreement,” to which Defendant replied “yes.” (ECF No. 151, PageID.832.) The court

 went point by point through the agreement. When asked specifically whether she

 accepted the $8,888,000 amount, Defendant responded: “I didn’t keep track of the

 monetary amount, but if that’s what it was calculated, then I would say yes.” (Id.,



                                              8
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20              PageID.3576      Page 9 of 14




 PageID.847.) The court followed up and asked if Defendant had any reason to “differ

 significantly with the calculation.” (Id.) Defendant responded: “No, not significantly.” (Id.)

        Third, two months after her attorney withdrew, Defendant did not contest the

 amount of loss at her sentencing hearing. Instead, Defendant assumed the existence of

 “this $9 million scheme or $6 million scheme,” referring to the total amount loss and to

 the restitution amount, to argue for a lower sentence. (ECF No. 260, PageID.2770-71,

 2766-67.)

        Evidence to contradict the amount of loss Defendant, her attorney, and the

 government agreed were accurate is purely speculative. The conclusion that evidence

 would have proven a lower loss amount is equivalent to a “mere assertion of [her]

 innocence,” which is inadequate to succeed on a § 2255 motion. Martin, 889 F.3d at

 832. Defendant presents mere “suspicions of misconduct.” Jefferson v. United States,

 730 F.3d 537, 547 (6th Cir. 2013). Given the wide range of professional choices an

 attorney can make and the substantial deference provided under the Strickland

 standard, the court does not find counsel’s performance deficient. Strickland, 466 U.S.

 at 687.

        Prejudice is lacking as well. Defendant alleges insufficient facts to indicate that

 an investigation would have been fruitful and that anything discovered would have a

 “reasonable probability” of changing the outcome at sentencing. Strickland, 466 U.S. at

 694. This is especially true given that her attorney stopped representing Defendant two

 months prior to sentencing and was not Defendant’s counsel at the sentencing hearing.

 Defendant’s second attorney argued in a sentencing memorandum that the loss amount

 over-represented the seriousness of Defendant’s offense. (ECF No. 239, PageID.2327-



                                               9
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20             PageID.3577      Page 10 of 14




  28.) He did so on the basis that Defendant did not substantially profit from the fraud, not

  that she lacked criminal liability for the amount of loss. (Id.) Thus, the court was

  presented with the argument that Defendant should not be held accountable for all of

  the loss amount and still sentenced Defendant to 160 months. Defendant does not

  present factual allegations sufficient to show her defense would have been any different

  had her attorney conducted further investigation while representing Defendant.

         In her reply, Defendant asserts that the amount of loss was incorrect because

  she did not conspire with co-Defendant Mohammad Qazi. (E.g., ECF No. 269,

  PageID.3023.) However, at her plea hearing, Defendant accepted that she was “in a

  conspiracy with others, including [her] co-[D]efendants, Muhammad Qazi and Millicent

  Traylor.” (ECF No. 151, PageID.838-39.) She further admitted that she “received

  kickbacks and bribes from Mr. Qazi in exchange for his continuing to refer Medicare

  beneficiaries.” (Id., PageID.843.) This is in addition to Defendant’s repeated statements

  where she accepted responsibility for the loss amount. (ECF No. 50, PageID.244, 247,

  256; ECF No. 151, PageID.847; ECF No. 260, PageID.2770-71, 2766-67.) Defendant’s

  assertion is contradicted by the record. Valentine, 488 F.3d at 333. It was not beyond

  the wide range of reasonable professional conduct for counsel to not conduct further

  investigation. Strickland, 466 U.S. at 687. Even if counsel did conduct an investigation,

  there are no credible assertions that Defendant was not conspiring with Qazi and that

  payments to made to him were not attributable to Defendant. The prejudice prong of

  Strickland has not been met. Id.

         Defendant, in her reply, also contends the dollar amount of billings submitted for

  reimbursement is not the “intended loss” under U.S. Sentencing Guidelines Manual §



                                               10
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20             PageID.3578     Page 11 of 14




  1B1.13 cmt. n.3(ii) (U.S. Sentencing Comm’n 2018). However, Defendant presents no

  verifiable assertions of fact that the amount she and her co-conspirators billed was not

  “the pecuniary harm that [they] purposely sought to inflict.” Id.; Valentine, 488 F.3d at

  333. Counsel was not deficient for focusing her time and energies on more pressing

  concerns, such as negotiating a favorable plea agreement, and there are no credible

  allegations of prejudice. Strickland, 466 U.S. at 687.

                           C. Review and Challenge of the PSR

         Defendant argues that her counsel was ineffective for failing to thoroughly review

  the PSR with her. (ECF No. 252, PageID.2708.) The court specifically asked

  Defendant’s (second) attorney at sentencing whether he “went over the [PSR] with

  [Defendant] and explained it to her and tried to ensure that she understood it,” to which

  the attorney replied, “Yes.” (ECF No. 260, PageID.2748-49.) Defendant does not

  contest the veracity of this statement. In addition, the PSR was completed on June 27,

  2017, two months after Defendant signed her plea agreement. As is almost always the

  case, the guilty plea precedes the PSR. Defendant’s contention is unsound to the extent

  that it alleges she would have refused the plea agreement—or that any other result

  would have occurred—if only her first attorney had reviewed the PSR more closely pre-

  plea. Strickland, 466 U.S. at 687.

         Specifically, Defendant asserts that the amount of loss and her classification as

  holding a leadership role in the PSR were inaccurate. (ECF No. 252, PageID.2708,

  2710.) Yet a worksheet prediction included in her plea agreement noted the amount of

  loss and a four-level aggravating role enhancement. (ECF No. 50, PageID.244, 247,

  256, 257.) Defendant repeatedly accepted or did not contest the amount of loss in court



                                              11
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20              PageID.3579      Page 12 of 14




  hearings. (ECF No. 151, PageID.847; ECF No. 260, PageID.2770-71, 2766-67.)

  Defendant does not present a valid claim for relief. Strickland, 466 U.S. at 687.

         Defendant adds a more substantial argument in her reply that the aggravated

  role enhancement should not have applied because an individual who assisted her was

  not formally indicted. (ECF No. 269, PageID.3049.) However, a “participant” for

  purposes of the enhancement includes “a person who is criminally responsible for the

  commission of the offense, but need not have been convicted.” U.S. Sentencing

  Guidelines Manual § 3B1.1 cmt. n.1; see United States v. Lewis, 68 F.3d 987, 989 (6th

  Cir. 1995). Whether an individual was indicted is not relevant to the inquiry. Defendant’s

  claim is invalid.

                             D. Negotiation of Plea Agreement

         Defendant argues her counsel was ineffective “for failing to negotiate a plea

  [agreement] or thoroughly review it with her.” (ECF No. 252, PageID.2718.) However,

  Defendant signed the plea agreement and attested that she “read . . . [the] entire

  document, underst[ood] it, and agree[d] to its terms.” (ECF No. 50, PageID.256.) She

  agreed that she “had a full and complete opportunity to confer with her lawyer, and . . .

  had all of her questions answered by her lawyer.” (Id.) At her plea hearing, each

  paragraph of the agreement was described in detail. (ECF No. 151, PageID.829-31.)

  The court then asked Defendant if she wished “to live by the terms of [that] agreement”;

  she responded “yes.” (Id., PageID.832.) Later in the hearing, Defendant agreed that she

  “had ample time to go over [the] agreement with [her] attorney,” and “[i]f there were

  questions, [her attorney] answered them.” (Id.) Defendant was asked if she was

  “satisfied with [her] attorney, [her attorney’s] explanations, [her attorney’s] willingness to



                                                12
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20             PageID.3580     Page 13 of 14




  answer questions, and [her attorney’s] ability to prepare [her] for [the] decision [to plead

  guilty].” (Id., PageID.837.) Defendant responded, “[v]ery.” (Id.)

         In all, Defendant repeatedly affirmed on the record that she knowingly and

  intelligently consented to her plea agreement and its terms. Assertions to the contrary,

  years after the fact, are of no avail. Defendant’s allegations are not credible and are

  contradicted by the record. Valentine, 488 F.3d at 333. Her claims are rejected.

                                E. Appointment of Counsel

         Defendant filed a motion for appointment of counsel. (ECF No. 286.) The court

  may appoint a counsel in a § 2255 proceeding if the “interests of justice so require.” 18

  U.S.C. § 3006A(a)(2). Defendant is not entitled to an evidentiary hearing and has not

  presented a valid claim for relief. See Sellers v. United States, 316 F. Supp. 2d 516,

  522-23 (E.D. Mich. 2004) (Taylor, J.) (denying a request for appointment of counsel

  where “ineffective assistance claims [were] insufficient”). Her request for appointment of

  counsel will be denied.

                               F. Certificate of Appealability

         Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

  unless a certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA

  may be issued “only if the applicant has made a substantial showing of the denial of a

  constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that reasonable

  jurists could debate whether (or, for that matter, agree that) the petition should have

  been resolved in a different manner or that the issues presented were ‘adequate to

  deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

  (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In this case, the court



                                               13
Case 2:16-cr-20437-RHC-APP ECF No. 324 filed 10/27/20                          PageID.3581         Page 14 of 14




  concludes that reasonable jurists would not debate the court’s ruling. Therefore, the

  court will deny a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B), (2).

                                              IV. CONCLUSION

          Defendant presents several claims of ineffective assistance of counsel, all of

  which fail. The court will not appoint counsel or vacate Defendant’s sentence.

  Accordingly,

          IT IS ORDERED that Defendant’s Amended Motion to Vacate Sentence (ECF

  Nos. 252, 269, 278) is DENIED.

          IT IS FURTHER ORDERED that Defendant’s Motion to Appoint Counsel (ECF

  No. 286) is DENIED.

          Finally, IT IS ORDERED that a Certificate of Appealability is DENIED.

                                                              s/Robert H. Cleland                                   /
                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
  Dated: October 27, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, October 27, 2020, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                                        /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522

  S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-20437.PRICE.MotiontoVacateandMotiontoAppointCounsel.RMK.RHC.2.docx




                                                        14
